United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                _____________

                                No. 96-3488EM
                                _____________

United States of America,             *
                                      *
                 Appellee,            *    Appeal from the United States
                                      *    District Court for the Eastern
     v.                               *    District of Missouri.
                                      *
Adam C. Risch,                        *           [UNPUBLISHED]
                                      *
                 Appellant.           *
                                _____________

                   Submitted:     March 5, 1997

                       Filed: March 11, 1997
                              _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     In an earlier appeal, we affirmed Adam C. Risch’s drug conviction but
remanded to permit the district court to consider whether Risch’s sentence
should be reduced under an amendment to the Sentencing Guidelines.    United
States v. Risch, 87 F.3d 240, 243-44 (8th Cir. 1996).        On remand, the
district court sentenced Risch to the statutory minimum for an offense
involving 100 or more marijuana plants.    Although Risch did not raise the
issue in his first appeal, Risch now challenges the number of marijuana
plants attributed to him.    Based on Risch’s failure to raise this issue in
his original appeal, we will not consider Risch’s new claim.    See   United
States v. Kress, 58 F.3d 370, 373-74 (8th Cir. 1995).   We overrule Risch’s
objection to the no-argument classification of this appeal.


     We affirm Risch’s sentence.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-